PER CURIAM.
In a petition brought pursuant to Section 120.69, Florida Statutes (Supp.1984), to enforce a final agency order which, inter alia, suspended Dr. Glenn, an orthodontist, from the practice of dentistry for a period of four months, the appellee agency alleged that Glenn had not complied with the suspension order and had engaged in the practice of dentistry, as defined in Section 466.-03(3), Florida Statutes (1983), during the since-concluded suspension period. After a non-jury trial, the trial court entered a final judgment finding that Dr. Glenn had “substantially ... but not fully” complied with the suspension order and ordering that she be suspended from the practice of dentistry for another thirty days. From that judgment, Dr. Glenn appeals. We reverse.
The record before us demonstrates that Dr. Glenn was almost continuously present in the operatory of her office during the four-month suspension period, but had employed another orthodontist, a colleague of many years, to take over the care of her patients. While Dr. Glenn’s activities during the suspension period understandably might have been perceived by her longstanding patients as not substantially different from her activities before the suspension, there simply is no substantial competent evidence in this record to show that Dr. Glenn was performing irremediable tasks, see § 466.024, Fla.Stat. (1983), or was otherwise practicing dentistry, see § 466.03, Fla.Stat (1983). It is true that Dr. Glenn might have avoided the agency’s continued wrath and pursuit by remaining out of her office during the suspension period,1 but nonetheless, her presence in her office and her non-dentist activities there were not prohibited by the suspension order or the statute prohibiting the practice of dentistry without a license.
*845The final judgment of the trial court suspending Dr. Glenn from the practice of dentistry for thirty days is
Reversed.

. Indeed, the trial court in its final judgment recommended that "to avoid protracted litigation in the interests of both parties, ... [Dr. Glenn] avoid, during the period of suspension, going to the dental offices.”